Dissenting Opinion, on the Petition for a Rehearing.
Woods, J.
— I am unable to concur in the second proposition stated in the opinion delivered in this case.
Section 647 of the code gives the right to obtain a mechanic’s lien.
Section 650 prescribes the manner of obtaining the lien.
Section 651 provides for the enforcement of the lien.
The decision is, that because the complaint to enforce the lien must, under section 651, be filed “within one year from the completion of the work or furnishing the materials,” the “sixty days after the completion of the building or repaii’s,” within which, by section 650, notice of intention to hold a lien is allowed to be filed, must, as to any one who “performs work on, or furnishes materials for, a part only of a *178"building,” be construed to mean “within sixty days from The completion of his work or the furnishing of his material.” This construction could not be placed on the language of section 650, standing by itself. Such meaning, is .not deducible from it, and exists, if at all, only by being-forced upon it. Does section 651 require this construction? I do not think so. If any restriction upon the literal meaning -of the words used in the former section is necessary to harmonize it with the latter, and if it be conceded that the manner • of acquiring the right should not be allowed to transcend the scope of the prescribed remedy, yet it does not seem necessary to go to-the extent of the second proposition, as laid down in the opinion.
That proposition ought to be modified so as to read substantially as follows: “2d. Where one performs work ■on, or furnishes material for, a part of a building only, he may file his notice of intention to hold a lien within sixty days after the completion of the building or repairs, provi-ded he file the same within the year allowed for filing his •complaint to enforce his lien, but he may not file such notice •of lien after the expiration of the year allowed for bringing ¡suit thereon.”
'This construction, while it restricts the meaning, does not blot out, or substitute other words for, the words of either section, and, while it perhaps does not require a different result in the case, does require a modification of the grounds on which the decision is based, and a limitation of its scope.
Without further consideration, I am not prepared to say that the literal meaning of the language plainly used in section 650 ought to be restricted at all in order to harmonize it with section 651. The latter section, with perhaps less violence to its words, can be harmonized with the former,by reading it so as to require that the complaint he filed within one year from the completion of the whole work (or building) or furnishing the materials (all the materials) *179therefor. This certainly does no more violence to the plain words used than is done by the effort to reconcile in tjie other direction; and, while this tends to enlarge the remedy, the other invades and restricts, and, in some supposable cases, which, for a time at least, may be both real and numerous, destroys the right. It is objected, however, that “such a construction would enable one to acquire a lien years after the time when the action is required to be brought to. enforce it, as provided for by section 651.” The construction suggested would extend the time for suit so as to permit the enforcement of every lien saved under the former section. This, of course, would not be construed to affect the general statute of limitations, and if the holder of an open account for work or material, neglected to enforce it within the six years, his claim would be barred by that statute.
One more suggestion. Sections 647 and 650, when complied with, give a complete right, a lien. If section 651 had not existed or were blotted out, the right would not be destroyed, and the holder of it would not be without remedy. The circuit courts would have as ample power to enforce the right of lien, so given, as they have over a vendor’s lien for the price of real estate. Now, section 651 does not say that the holder of a mechanic’s lien must enfore the same by filing his complaint, etc., but that he “may enforce the same,” etc. Now, when a special statute gives g right and well defined limits of time within which, by certain steps, to save it, but permits a remedy which, by its terms, does not embrace all cases of the right, must it be said that the courts, under their general jurisdiction, can not give a remedy in such cases as do not come within the special but inadequate permissive remedy given by the statute? The right, being purely statutory, of course can be acquired only by a compliance with the terms of the statute, and where an adequate remedy is given by the statute, it is without doubt to be *180deemed to be exclusive of other common-law or equitable relief, but no good reason can be given, it seems to me, for saying that the owner of a statutory right, given in explicit and unequivocal terms, must be confined to a remedy which in terms is permissive and not mandatory,®unless it is as broad as the right, and comprehensive enough to embrace all cases of the right.
On page 7 6 of Sedgwick on the Construction of Statutory and Constitutional Law, the following language is used: “Whefb by statute a new offence is created, and a penalty is given for it, or a new right is given and specific relief given for the violation of such right, the punishment or remedy is confined to that given by the statute. ‘Where a new right,’ says the Supreme Court of New York, ‘or the means of acquiring it, is conferred, and an adequate remedy for its invasion is given by the same statute, parties injured are confined to the statutory redress.’ Sometimes, however, doubts will arise as to whether the statute does or does not intend to take away the common-law remedy, and the answer will depend on the subject-matter. So, where the charter of a turnpike corporation provided that any jrerson guilty of certain injuries to the road, as breaking down gates or digging up earth, should forfeit and pay a fine of fifty dollars, it was held that this provision was not intended to take away any common-law remedies for such injury or obstruction, upon the ground that the penalty fixed by the charter was, in many cases that might occur, wholly inadequate to indemnify the company. Salem Turnpike & C. B. Co. v. Hayes, 5 Cushing, 458.
“Where a statute does not vest a right in a person, but merely prohibits the doing of some act under a penalty, in such a case, the party violating the statute is liable to the penalty only; but where a right of property is vested in consequence of the statute, it may be vindicated by the common-law remedy of action, unless the statute expressly *181■confines the remedy to the penalty. So in Massachusetts, where a party was sued for obstructing the passage of fish up a river, it was objected that the franchise of the plaintiff in the fishing was created by a statute, and that as the same statute imposed a penalty for the infringement, the plaintiff’s remedy was confined to the penalty; but the objection was considered bad, and it was held that the plaintiff was at liberty to sue at common law for the injury done to his franchise.” See ibid, p. 341, 342, and notes. Potter’s Dwarris on Statutes, p. 275 and note 5 ; Beckford v. Hood, 7 T. R. 616, 620.
It maybe said that the use of the phrase “adequate remedy” in the cases where used was mere dictum, but it is equally true that the cases wherein the rule is laid down, that the party having such a right can have no other remedy, nor in any other tribunal, than the one provided, were cases where the remedy provided was adequate and the tribunal •competent. If there is any exception to this proposition, it has not been observed among the many cases examined.
But, whatever the merits of this inquiry, it seems clear that the right given and secured under sections 647 and 650 of the statute should be enforced in every case where the notice has been filed within the year during which, under section 651, suit may be brought. There is no need of carrying the attempt to harmonize the different sections further than this, and to stop at this may save the rights of parties in many cases wherein the steps taken to secure their liens, though taken after 60 days from the doing of the work or furnishing the materials, were justified by the previous l'ulings or intimations of this court. I think the rehearing should be .granted.